The offense is passing a forged instrument, punishment fixed at confinement in the penitentiary for a period of three years.
The alleged forged instrument reads thus:
"Bank Ex. $25.00.                Vernon, Texas, April 9, 1926. Pay to order of T. H. Martin,                    $25.00 W. R. Antle — Cotton — Vernon, $25.00 and 00 cts. Value received and charge to account of W. R. Antle  Company, By W. R. Antle.
To T. H. Martin For Cotton."
The evidence shows that the appellant presented the document to J. C. Robertson, who was in charge of Levine Brothers Store. Robertson O.K.d the check and the cashier gave the *Page 126 
appellant twenty-five dollars on it. On the back of the check, as introduced in evidence, appears the indorsement:
"Pay to the order of The Farmers State Bank,
Vernon, Texas, Levine Bros., The Peoples Store."
We gather from the motion for new trial that the appellant's contention is that because the endorsement not being set out in the indictment, the fact that it appears on the instrument as introduced in evidence, constitutes a variance. The endorsement we understand is not a part of the instrument. See Cobb v. State, 286 S.W. 1086; Branch's Ann. Tex. P. C., p. 860; Hennessy v. State, 23 Tex.Crim. App. 354; Davis v. State,70 Tex. Crim. 253. See also Vernon's Tex. P. C., 1925, Vol. II, Art. 979, notes 16, 17 and 18; Robinson v. State, 35 Tex. Crim. 54; Beer v. State, 42 Tex.Crim. Rep.; Cox v. State, 92 Tex.Crim. Rep..
The judgment is affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.